PER CURIAM: *
The attorney appointed to represent Guramo Maldonado-Sandoval (Maldonado) has filed a motion for leave to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a supporting brief. Maldonado has not attempted to identify any non-frivolous claims of error, and this Court’s independent review has not revealed any. Accordingly, counsel’s motion to withdraw is GRANTED and Maldonado’s appeal is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.